Citation Nr: 1718169	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1969 until March 1972, to include service on the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

In August 2015, the Board denied the claim for an increased rating for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In August 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 JMR, the parties agreed that the Board provided an inadequate statement of reasons or bases for its findings.  Specifically, the JMR found that the Board did not adequately discuss the Veteran's testimony regarding current suicidal ideation.  As such, the Veteran should be provided a new VA examination to assess the current nature and severity of his PTSD.

Regarding TDIU, the Veteran submitted an application for Increased Compensation Based on Unemployability in March 2017.  The Veteran's representative asserted that he is unable to work due to his PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his service connected PTSD.  The examiner should describe any functional limitation the Veteran's PTSD has on his ability to obtain or maintain substantially gainful employment.  The examiner should also discuss any suicidal ideation or suicidal attempts and explain the impact on the Veteran's functioning, if any, of these symptoms during the course of the Veteran's appeal since December 2012.

2.  Then, readjudicate the appeal, including the claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

